10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-00848-NJK Document 12 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No, 2:20- mj- G YS—- NO,
Plaintiff, [Proposed] Order Directing Probation
to Prepare a Criminal History Report
v.
MIGUEL LOPEZ-ALVAREZ,

a.k.a. “Miguel Gonzalez,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history. |

DATED this BOuay of September, 2020.

Boagaady YourkahJoo

HONORABLE NANCY J. KOPPE °
UNITED STATES MAGISTRATE JUDGE

 

_——— FILED —__— RECEIVED
__ ENTERED ___— SERVED ON
COUNSEL/PARTIES OF RECORD

 

SEP 30 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

Ry. EPUTY

 

 

 
